HARRIS, Judge.
Deviral Bain is before us on his fourth Rule 3.850 motion. He has been consistently *509unsuccessful thus far and his luck has not changed. We affirm the trial court’s denial of his latest effort.
He claims “newly discovered” evidence that the State withheld impeachment evidence from the defense. He contends that this evidence is contained in an internal investigation file involving Officer Williams, who testified against him at trial. The problem with Bain’s current position is that the evidence is neither newly discovered nor is it admissible evidence. The information contained in the internal investigation file which is relied on by Bain, with due diligence, should have been discovered earlier. More damaging, however, is the fact that the claimed new evidence would have been inadmissible in any event. See Jackson v. State, 545 So.2d 260 (Fla.1989) (evidence of police officer’s department reprimands inadmissible as impeachment evidence as it concerned inadmissible general acts of misconduct; reprimand not a conviction).
AFFIRMED.
DAUKSCH and COBB, JJ., concur.